Title: Second Version: Speech to Federalist Nominating Convention for the City of New York, [20 April 1803]
From: Hamilton, Alexander
To: 


After the business of the evening was completed, the gallant of Mrs. Reynolds addressed the meeting in a speech fraught with misrepresentation and abuse of the State and General Governments. He reiterated all the train that has appeared in the Post. He declared that the federal executive was too feeble to sustain the Government! But this restless & turbulent demagogue, this croaker of a swampt faction, assigned no reason for the assertion except that we ought to have gone to war with Spain instead of adopting measures for an amicable adjustment of our differences! Had the latter course been pursued; had we by war destroyed thousands of our citizens, suspended our commerce, increased our taxes, and augmented the national debt, which he has declared is a national blessing, the Executive would, in the opinion of this demagogue, have been truly energetic! …
This croaker, (croaker is a word he always uses in his electioneering harangues) after vilifying the executive and congress for not going to war, declared that they had destroyed the energies of the country! And pray, reader, how are those energies destroyed in the opinion of this factious man? Why, said the declaimer, by abolishing the internal taxes, and thereby lopping off from the revenue near one million of dollars.…
Turning his attention to this state, Hamilton, speaking of the measures of the last session, traduced, in terms the most false and inflammatory, the executive and the members of the legislature. This factious demagogue, called them croakers, accused them of attempts to subvert the government, declared contrary, I will venture to say, to his own opinion, that the act to increase and equalize the number of wards in this city was unconstitutional; reprobated in terms of severity, the suffrage bill, denominated it a jacobin scheme, and averred that property was unsafe where republicans ruled.…
But, said the Croaker, not content with straining every nerve to subvert government and religion—the old thing over again—the legislature made a formal & vigorous attack on the Ladies—alluding to the Dower-bill. This excited a smile, and many regretted the absence of Mrs. Reynolds, who could have best answered the general on this point.…
